Citation Nr: 0818157	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-02 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for multiple myeloma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had verified active service from February 2003 to 
June 2004, along with prior unverified active service from 
1974 to 1977 and from 1990 to 1991.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2005 rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In February 2008, as support for his claim, the veteran 
testified at a hearing before the undersigned Veterans Law 
Judge of the Board in Washington, D.C.

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

The veteran's military records show that he began a period of 
active duty on February 11, 2003.  Reportedly, about two 
weeks later, on February 26, 2003, he complained of chest 
pain.  Follow-up clinical records show he was diagnosed with 
multiple myeloma, and treatment ensued.  A March 2004 medical 
board report shows a diagnosis of IGG KAPPA Multiple Myeloma, 
currently in remission.  It ultimately was determined that he 
was unfit to continue serving in the military and, therefore, 
recommended that he be medically discharged from active duty.  
It was further concluded that his multiple myeloma had 
existed prior to service and that it had not been permanently 
aggravated by his service.

In a September 2004 statement, a military physician opined 
that the veteran's multiple myeloma was service connected and 
did not exist prior to his service.  In contrast, in December 
2006 statements a VA physician concluded otherwise, initially 
declining to comment on the matter, but then in an addendum 
indicating that since the veteran was diagnosed with multiple 
myeloma only 15 days from entry into service, he had this 
disease prior to his February 11, 2003, entry date.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2007).

VA's General Counsel determined in VAOPGCREC 3-2003 that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows the condition existed prior to 
service and that it was not aggravated by service.  
"Clear and unmistakable evidence" means "with a much higher 
certainty than 'at least as likely as not' or 'more likely 
than not.'"  The burden of proof is on the government to 
rebut the presumption of sound condition by showing that a 
disability existed prior to service, and if the government 
meets this requirement, by also showing that the condition 
was not aggravated in service.  Cotant v. Principi, 17 Vet. 
App. 116, 123-30 (2003).

The question of when the veteran's multiple myeloma first 
developed remains uncertain, especially considering that the 
doctors mentioned have differing opinions on this.  There 
also is the question of whether, even assuming he had this 
condition prior to beginning his period of active duty at 
issue, there was aggravation of this condition during service 
beyond its natural progression.  So additional medical 
comment is needed to assist in making these important 
determinations.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4) (an examination and opinion are required when 
necessary to decide a claim).

The AMC also needs to verify the veteran's periods of active 
military service, whether on active duty (AD), active duty 
for training (ACDUTRA), or inactive duty training 
(INACDUTRA).  Reference to his DD Form 214 has been made, but 
the document is not in his claims file.



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Confirm the veteran's service dates, 
specifying when he was on AD, ACDUTRA, and 
INACDUTRA, and obtain any personnel 
records - including a copy of his DD Form 
214, from the National Personnel Records 
Center (NPRC) or any other appropriate 
agency.

2.  Schedule the veteran for a VA oncology 
examination to determine the likely onset 
of his multiple myeloma and its 
relationship to his military service.

(1) After reviewing the claims file for 
the pertinent medical and other history, 
and examining the veteran, the 
evaluating oncologist should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that his multiple myeloma 
first manifested during his active 
military service. 

(2) If not, and it is determined instead 
that his multiple myeloma "clearly and 
unmistakably" existed before he was 
recalled to duty on February 11, 2003, 
then the evaluating oncologist must 
indicate whether there also is "clear 
and unmistakable" evidence this pre-
existing condition was NOT aggravated by 
his service beyond its natural 
progression.

The designated examiner must discuss the 
rationale of the opinion, taking into 
consideration the March 2004 and 
December 2006 conflicting medical 
opinions thus far offered.

3.  Then readjudicate the claim in light 
of this additional evidence.  If the claim 
is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case and give them time to respond to 
it before returning the file to the Board 
for further appellate consideration.


The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



